This cause having heretofore been submitted to the Court upon the transcript of the record of the Order herein, and briefs and argument of counsel for the respective parties, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said *Page 124 
Order except in this, that the declaration was amended during the trial without notice to the defendant, a default judgment having been entered, by inserting therein the following language, to-wit:
    "And the plaintiff avers that it has agreed and become obligated to its attorneys to pay them such reasonable fees as may be found and adjudged to be reasonable by the Court."
Without this amendment, plaintiff would not have been entitled to recover attorney's fees.
Pursuant to the amendment judgment was entered including $300.00 as reasonable attorney's fees.
Now, if the plaintiff shall enter in the court below within ten days after the filing of the mandate therein remittitur in the sum of $300.00 the remainder of the judgment shall stand affirmed for the amount of such remainder as of the date of the entry thereof; otherwise the case shall stand reversed for a new trial. It is so ordered.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.